ACCEPTED
                                                               01-15-00587-CV
                                                    FIRST COURT OF APPEALS
                                                            HOUSTON, TEXAS
                                                        11/25/2015 10:48:33 AM
                                                         CHRISTOPHER PRINE
                                                                        CLERK

           NO. 01-15-00587-CV
          ____________________
                                               FILED IN
                                        1st COURT OF APPEALS
                 IN THE                     HOUSTON, TEXAS
                                       11/25/2015 10:48:33 AM
       FIRST COURT OF APPEALS           CHRISTOPHER A. PRINE
                                                Clerk
               at HOUSTON
_________________________________________

              TU NGUYEN,

                Appellant

                   vs.

        BANK OF AMERICA, N.A.

                Appellee
          ____________________

    Appealed from the 333rd District Court
           Harris County, Texas
________________________________________

APPELLANT'S MOTION FOR EXTENSION
 OF DEADLINE TO FILE APPEAL BRIEF
________________________________________


                         TU NGUYEN, Appellant
                         3310 N. Braeswood
                         Houston, Texas 77025
                         713-702-6007




                    1
                               NO. 01-15-00587-CV
                              ____________________

                                   TU NGUYEN,

                                      Appellant

                                          vs.


                           BANK OF AMERICA, N.A.

                                      Appellee

                  _______________________________________

                      Certificate of Parties and attorneys
                 ________________________________________

       In order that the numbers of this Court may determine disqualification and
recusal under the Texas Rules of Appellate Procedure 15, 15a, Appellant certifies
that the following is a complete list of the parties, attorneys, and other persons with
a financial interest in the outcome of this lawsuit.

1.    TU NGUYEN                         2.       RANDALL B. CLARK
      3310 N. Braeswood                          Email: rclark@mcguirewoods.com
      Houston, Texas 77025                       600 Travis Street, Suite 7500
                                                 Houston, Texas 77002
                                                 ATTORNEYS FOR PLAINTIFF,
                                                 BANK OF AMERICA, N.A.

                                        Respectfully submitted,

                                             Tu Nguyen
                                        ______________________
                                        TU NGUYEN, Appellant




                                             1
      Appellant, Tu Nguyen respectfully requests that the Court grant a 60-day
extension of time for appellant to file his appeal brief in the above-captioned
matter for the reasons discussed below.

      1.     The 333rd District Court of Harris County signed the Order in favor of
plaintiff's/appellee's summary judgment June 4th, 2015.


      2.     Appellant filed request for supplementary records on Nov 25th, 2015
The date the Appellant's brief was due on November 30th, 2015.

      For these reasons, appellant asks this Court to grant appellant's motion of
extension to file his this appeal. The requested extension would move the deadline
to file his appeal brief to Jan 30th, 2016.


                                                  Respectfully submitted,

                                                        Tu Nguyen


                             CERTIFICATE OF SERVICE

I certify that a correct copy of the foregoing has been forwarded to BANA's
counsel of record on this 25th, day of Nov, 2015 via rclark@mcguirewoods.com.


                                                        Tu Nguyen




                                              2